 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   DE’ANDRE K. ROGERS,                                No. 2:19-cv-02047-TLN-KJN
12                      Plaintiff,
13          v.                                          ORDER
14   D. K. COOPER, et al.
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 8, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
 1          The Court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 3   ORDERED that:

 4          1. The findings and recommendations filed January 08, 2020, are adopted in full; and

 5          2. This action is dismissed without prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

 6
     Dated: March 6, 2020
 7

 8

 9
                                    Troy L. Nunley
10                                  United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
